Citation Nr: 0737038	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the 
cervical and thoracic spine.  

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service connected 
low back disability.  

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service connected 
low back disability.  

5.  Entitlement to an effective date earlier than June 15, 
2005 for the award of a 40 percent rating for a low back 
disability. 




REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from June 2004, September 2004, and December 2005 rating 
decisions.  

In the June 2004 rating decision the RO, inter alia, denied 
the veteran's claims for service connection for degenerative 
joint disease in the left knee and for right knee strain.  In 
the September 2004 rating decision the RO denied the 
veteran's claim for service connection for PTSD.  In October 
2004, the veteran filed notices of disagreement (NODs).  A 
statement of the case (SOC) was issued in May 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2005.

In the December 2005 rating decision, the RO denied the 
veteran's claim for service connection for thoracic-dorsal 
and cervical osteoarthritis, and granted an increased rating 
of 40 percent for chronic lumbosacral strain with arthritis, 
L5-S1 and spinal instability, effective June 15, 2005.  In 
April 2006, the veteran filed an NOD with the effective date 
assigned for the 40 percent rating for the low back 
disability.  An October 2006 letter from the veteran's 
attorney was accepted as an NOD with the denial of service 
connection for a disability of the cervical and thoracic 
spine.  

In November 2006, the Board remanded the PTSD and knee claims 
to the RO to  afford the veteran a hearing.  The Board 
remanded the thoracic and cervical spine and earlier 
effective date claims for issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  In the remand, the Board 
indicated that, to obtain appellate review of those issues, a 
perfected appeal would have to be filed.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.202 (2007).  

The RO issued an SOC on the cervical and thoracic spine and 
earlier effective date claims in December 2006.  Although the 
SOC phrased the effective date issue as "Entitlement to an 
effective date of 01-02-04 for the grant of 20 percent 
evaluation for increased evaluation for lumbosacral strain 
with arthritis" the reasons and bases portion of the SOC 
addressed the issue as reflected on the first page of this 
decision.  The veteran filed a substantive appeal with the 
denial of the thoracic and cervical spine and earlier 
effective date claims in May 2007. 

In August 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  

The Board's decision on the PTSD, cervical and thoracic 
spine, and earlier effective date claims is set forth below.  
The claims for service connection for right and left knee 
disabilities are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The record reflects diagnoses of PTSD that have been 
associated with the veteran's claimed in-service stressors.  

3.  While the objective evidence does not indicate that the 
veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate the occurrence of at least one of his reported 
stressors.  

4.  There is no evidence of any disability of the cervical 
and thoracic spine during active service or for several years 
thereafter (to include medical evidence of any arthritis 
within one year of separation from service), and the weight 
of the competent evidence indicates that the current 
condition of the cervical and thoracic spine is not related 
to the veteran's military service or to his service-connected 
low back disability.  

5.  In a June 2004 rating decision, the RO continued a 20 
percent rating for the service connected low back disability.  
A June 2005 statement from the veteran can be read as 
expressing disagreement with this rating.  A December 2005 
rating decision subsequently granted an increased rating of 
40 percent for the low back disability, effective June 15, 
2005.  

6.  The medical evidence of record first demonstrates forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less in November 2005.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).  

2.  The criteria for service connection for a disability of 
the cervical and thoracic spine, to include as secondary to 
the service-connected low back disability, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2007).

3.  The criteria for an effective date earlier than June 15, 
2005, for the assignment of a 40 percent rating for service 
connected low back disability, are not met.   38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.151, 3.155, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Given the favorable disposition of the veteran's claim for 
service connection for PTSD, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

As regards the earlier effective date and cervical and 
thoracic spine claims, in a July 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  The July 2005 letter specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the claim.  In addition, a March 2006 letter 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations, and a subsequent, May 2006 letter 
provided notice of what is needed to establish entitlement to 
an earlier effective date.

After issuance of each notice described above, and 
opportunity for the veteran to respond, the December 2006 SOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private medical records and VA treatment records, as 
well as reports of VA examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's August 2007 Board hearing, along with various 
written statements submitted by the veteran and by his 
representative, on his behalf.

The Board notes that the claims file includes an August 2005 
notice of a fully favorable decision from the Social Security 
Administration (SSA), awarding disability benefits for 
degenerative joint disease in the ankles, a cognitive 
impairment, non-insulin-dependent diabetes mellitus, 
hypertension, PTSD, depression, and a history of right triple 
arthrodesis and osteotomy.  While the medical records relied 
on in this decision are not of record, these records have no 
bearing on the claim for service connection for a disability 
of the cervical and thoracic spine or an earlier effective 
date for a 40 percent rating for the low back disability, as 
these records do not pertain to these conditions.  The Board 
points out that neither the veteran nor his representative 
has suggested that any outstanding SSA records have any 
bearing on the claims herein denied.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102.

As regards the first requirement of 38 C.F.R. § 3.304(f), the 
claims file includes records of VA treatment dated in August 
2004, and in August and September 2006, reflecting diagnoses 
of PTSD.  Accordingly, the first requirement for service 
connection is satisfied.  

As regards the second requirement, the veteran has reported 
several in-service stressors.  In a July 2004 letter he 
reported coming under fire almost every night in Vietnam.  At 
VA treatment in August 2004 the psychiatrist noted that the 
veteran saw atrocities in Vietnam, but did not participate.  
The veteran received VA treatment in September 2006 following 
an attempted overdose.  On admission, the Axis I diagnosis 
was PTSD.  In a detailed assessment, the veteran's stressors 
were listed as exposure to death, maiming, and destruction, 
and being injured during a mortar attack.  

The aforementioned reports tend to link the veteran's 
symptoms to the in-service stressor of being under mortar 
attack in Vietnam.  The Board notes that the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard (see Willis v. Derwinski, 1 Vet. App. 66 
(1991)), and these findings are not contradicted by any other 
medical findings.  Accordingly, the Board finds that the 
second requirement for service connection is satisfied.  

As for the third requirement, the Board has considered the 
veteran's assertions that he was involved in combat, but 
notes that the record does not establish that the veteran 
engaged in combat with the enemy during service.  See 38 
C.F.R. § 3.304(f) (2007); Gaines v. West, 11 Vet. App. 353, 
359 (1998).  See also VAOPGCPREC 12-99 (October 18, 1999).   

Although the veteran's claimed stressful experience is 
potentially combat related, the Board finds no objective 
indication that the veteran saw combat during service.  In 
this regard, there is nothing in the veteran's service 
medical records or service personnel records verifying that 
he was ever in combat.  Service personnel records verify that 
the veteran served in Vietnam from April to September 1969, 
however, service in a combat zone, without more, is not 
sufficient to establish that the veteran engaged in combat 
with the enemy.  See e.g., Wood v. Derwinski¸ 1 Vet. App. 
190, 192 (1991).  

Absent objective evidence that the veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).   Rather, in such cases, the 
record must contain service records or other corroborative 
evidence that substantiates the veteran's testimony or 
statements as to the occurrence of a claimed stressor.  See 
38 C.F.R. § 3.304 (2007); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Here, the record contains an April 1971 letter from T.J., who 
reported that he witnessed the bridge accident in which the 
veteran injured his back on or about May 5, 1969.  T.J. 
stated that the veteran, as part of a squad of six men, was 
replacing ramp stringers on a bridge when a mortar round was 
discharged and the men released the stringer, causing the 
weight to shift and the jolt of the drop was on the veteran's 
back.  T.J. stated that the veteran was in great pain and 
could not walk or lift for several hours.  During the August 
2007 hearing, the veteran testified that T.J. was the supply 
officer for his company.  

The statement from T.J. regarding the bridge incident is 
corroborated by the veteran's service medical records, which 
indicate that he was treated for low back strain in May 1969.  

Based on the foregoing, the Board finds that the occurrence 
of the veteran's reported stressor of coming under mortar 
attack in Vietnam is quite plausible, given the credible 
statement from the T.J. and the fact that the veteran served 
in a combat zone.  The Board thus finds that the April 1971 
statement of T.J., bolstered by the evidence of low back 
strain in May 1969 in the service medical records, 
substantially corroborates the occurrence of at least one of 
the veteran's reported stressors.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997) (holding that corroboration of every detail of a 
stressor is not required)).  
 
Given the foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the third 
criterion for service connection for PTSD-credible 
supporting evidence of that the claimed in-service stressor 
occurred-is established.  

Under the circumstances of this case, the Board finds that 
the three requirements for establishing service connection 
have been satisfied.  See 38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is warranted.  

B.  Cervical and Thoracic Spine

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

After a full review of the record, to include the medical 
evidence and statements of the veteran and his 
representative, in light of the above-noted legal authority, 
the Board finds that service connection for a disability of 
the cervical and thoracic spine must be denied.  

Initially, the Board notes that there is no evidence of any 
disability of the cervical and thoracic spine in service.  
While the service medical records reflect treatment for low 
back strain in May 1969, these records include no evidence of 
complaint, findings or diagnosis pertaining to the cervical 
or thoracic spine.  Moreover, the September 1969 separation 
examination report indicates that the spine was normal and, 
in the September 1969 report of medical history, the veteran 
checked the box indicating that he did not then have and had 
never had back trouble of any kind.  Therefore, no disability 
of the cervical and thoracic spine was shown in service.

The first medical notation of any problem associated with the 
cervical and thoracic spine appears to in a September 2003 
record of treatment in which Dr. Hammer noted that the 
veteran's back pain had moved to the shoulder blades one week 
earlier.  The impression was low and upper back pain 
secondary to muscle spasm.  During the March 2004 VA 
examination, the veteran described his lower and upper back 
pain as stiffness and weakness from below the shoulder blade 
to the lower back.  He added that this was a constant, aching 
pain.  The impression regarding the upper back was mild 
degenerative changes of the thoracic spine. 

In an August 2005 letter, Dr. Hammer stated that she had been 
treating the veteran since 1997 and that he had described his 
symptoms in detail, including consistent complaints of severe 
back pain in the lumbar region, with progression of those 
complaints to the thoracic and cervical spine.  She noted 
that he had X-ray evidence of osteoarthritis in the cervical 
spine, compatible with his complaints of pain.  She added 
that physical examination demonstrated that the veteran's 
range of motion in the thoracic and cervical spine had become 
significantly diminished.  Dr. Hammer opined that the 
original injury to the veteran's back could be related to the 
progression of degenerative joint disease throughout the 
spine, specifically stating that it was as likely as not that 
the original injury could be a major contributor to the 
veteran's current condition.  

During VA examination in November 2005, the examiner noted 
that the claims file was available and that he had reviewed 
the file in its entirety, adding that he had specifically 
reviewed the letter from Dr. Hammer.  The veteran reported 
that he was involved in a motor vehicle accident 
approximately five years earlier and that, since that time, 
the mid back, between the shoulder blade area, the thoracic 
spine, had been quite tender.  He added that the thoracic 
spine had not been any significant problem prior to that 
time.  Regarding the cervical spine, the veteran described 
only momentary and intermittent discomfort, which he had 
experienced for years.  X-rays revealed degenerative changes 
in the cervical and thoracic spines.  The pertinent diagnoses 
were cervical osteoarthritis and thoracic osteoarthritis.  

The examiner opined that it was less likely as not that the 
veteran's thoracic-dorsal or cervical spine limitation of 
motion is secondary to his service connected low back 
disability or to the injury in service.  He added that his 
rationale for this conclusion was that the rostral or 
superior progression of symptoms only developed in earnest 
following an automobile accident.  Specifically, the 
veteran's complaints regarding the thoracic spine were 
minimal or negligible prior to the accident.  The examiner 
acknowledged that the veteran had static complaints regarding 
the cervical spine prior to the automobile accident, but 
stated that, due to their distance from the lumbosacral area, 
these complaints would not be expected to be secondary to the 
original service connected lumbar strain and related 
osteoarthritis.  He concluded by stating that he did not 
agree with Dr. Hammer's opinion, based on the veteran's 
history and his statements on examination regarding the 
timeline of his spinal symptoms.  

The medical evidence cited above reflects diagnoses of 
osteoarthritis in the cervical and thoracic spine; hence, 
current disability of the cervical and thoracic spine is 
medically shown.  The remaining question, however, is whether 
there exists a relationship between any current disability of 
the cervical and thoracic spine and either service or service 
connected disability.  

At the outset, the Board notes that, while the veteran has 
not explicitly asserted that the disability of the cervical 
and thoracic spine is related to his service connected low 
back disability, the Board has (as the RO has done) 
considered all bases of entitlement for the benefit sought.  
However, there is no medical evidence or opinion that relates 
any current disability of the cervical and thoracic spine to 
the service connected low back disability.  In this regard, 
the August 2005 letter from Dr. Hammer related the current 
condition of the cervical and thoracic spine to the original 
injury to the low back.  The only medical opinion of record 
regarding a relationship between the current disability of 
the cervical and thoracic spine and the service connected low 
back disability is from the November 2005 VA examination, 
when the examiner specifically opined that it was less likely 
than not that the current condition is related to the service 
connected disability.  As such, there is no basis for 
granting service connection on a secondary basis.  

As regards the relationship between cervical spine disability 
and service, the Board notes that there is no competent 
evidence that any disability of the cervical and thoracic 
spine was present in service or that arthritis of the 
cervical and thoracic spine was manifested to a compensable 
degree within one year following discharge from active 
service in September 1969.  In fact, during the August 2007 
hearing the veteran testified that he first experienced 
problems in the mid and upper back in the 1980s, but that he 
did not seek medical care until 2000.  As such, there is no 
basis for granting service connection on a presumptive basis.  

The Board also finds that there is no competent and 
persuasive opinion on the question of nexus between the 
current disability of the cervical and thoracic spine and 
service.  In fact, the most persuasive medical opinion on the 
question of whether there exists such a medical relationship 
weighs against the claim.

The only medical evidence that tends to support the claim is 
the August 2005 statement of Dr. Hammer in which she opined 
that it was at least as likely as not that the original 
injury could be a major contributor to the veteran's current 
condition.  However, that statement is not persuasive.  The 
physician did not indicate that the claims file or any 
pertinent medical records were reviewed and no rationale was 
provided for this opinion.  In any event, the Board finds 
that this opinion is too speculative in nature to support a 
grant of service connection.  Medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Accordingly, this opinion is not accorded any great 
probative weight.  The probative value of that opinion is 
further diminished by the fact that his conclusion is not 
supported by any medical rationale.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).

By contrast, the Board finds probative the November 2005 VA 
examination report.  The examiner indicated that the claims 
file was reviewed and included in the report a summary of the 
medical evidence.  The examiner indicated that the veteran 
was interviewed and his medical history and complaints were 
noted.  The examiner, who specifically considered Dr. 
Hammer's opinion, opined that it was less likely than not 
that the current condition of the cervical and thoracic spine 
was due to the injury in service.  

The Board finds the November 2005 opinion by the VA medical 
examiner persuasive evidence on the question of medical 
relationship between the currently diagnosed condition of the 
cervical and thoracic spine and service, inasmuch as the 
opinion was clearly based upon both examination of the 
veteran and consideration of his documented medical history 
and assertions, and because the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  The Board notes, in particular, that the opinion of 
the November 2005 VA examiner is consistent with the 
veteran's August 2007 testimony that he first sought 
treatment for the mid and upper back in 2000, consistent with 
the reported motor vehicle accident.  

As the Board accords the November 2005 opinion more probative 
weight, it follows that the preponderance of the evidence is 
against a finding that current cervical and thoracic spine 
disability is medically related to service.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim on either a 
direct or secondary basis.  As indicated above, this claim 
turns on question of medical relationship; however, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for service connection 
for a disability of the cervical and thoracic spine, to 
include on a presumptive basis or as secondary to the 
veteran's service connected low back disability, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. §  
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

In this case, a January 1972 rating decision initially 
granted service connection for chronic lumbosacral strain, 
evaluated as 10 percent disabling.  In subsequent rating 
decisions, the rating of the low back disability was 
increased and reduced.  A May 1989 rating decision increased 
the rating of the low back disability to 20 percent.  
Following VA examination in March 1991, a March 1991 
confirmed rating decision continued the 20 percent rating.  
The next communication from the veteran is a January 2004 
claim for an increased rating of the service connected low 
back disability.  A June 2004 rating decision continued the 
20 percent rating of the low back disability.  

In a statement received on June 15, 2005, the veteran stated 
that he was currently service connected for lumbosacral 
strain, and that he wished to be evaluated for limited range 
of motion for his lumbar spine, dorsal (thoracic) spine, and 
cervical spine.  Following VA examination in November 2005, 
the December 2005 rating decision granted an increased rating 
of 40 percent for the low back disability, effective June 15, 
2005.  

The veteran and his representative have argued that award of 
the 40 percent rating should be effective in January 2004, as 
that was the date of his claim for an increased rating, and 
he expressed disagreement with the June 2004 rating decision, 
thus continuing the claim from January 2004.  

The veteran's low back disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Ratings of 50 
or 100 percent are given for unfavorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

The rating criteria now define normal forward flexion of the 
thoracolumbar spine as from 0 to 90 degrees, extension as 
from 0 to 30 degrees, left and right lateral flexion as from 
0 to 30 degrees, and left and right lateral rotation as from 
0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2), as added by 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The rating criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus ratings based on 
pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 27, 2003). 

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined under 
§ 4.25.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of ratings under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (1).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher rating for that segment.  Note (2).  

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).


The veteran's low back was evaluated during a March 2004 VA 
examination.  The veteran then reported that he had no 
problems with activities of daily living, except that he 
could not bend over to care for his feet, however, the 
examiner noted that the veteran was able to bend down and 
take his shoes and socks off without any problems.  Gait was 
steady and symmetrical.  Examination revealed no curvature, 
bony prominence, redness, swelling, tenderness, muscle 
spasms, muscle atrophy, postural abnormalities, fixed 
deformities, ankylosis, or abnormality of musculature.  Range 
of motion testing revealed flexion to 75 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees, bilaterally, 
and lateral rotation to 30 degrees, bilaterally.  Although 
the veteran reported pain, weakness, and fatigability on 
forward flexion, there was no additional limitation in 
degrees of range of motion with repetitive motion.  Sensation 
was normal in the extremities and he did not complain of 
radiation of the pain from the lower back to the right 
buttocks and extremity.  The diagnosis was lumbosacral 
degenerative disc disease.  

There are no medical records evaluating the veteran's low 
back disability following the March 2004 VA examination until 
VA examination in November 2005.  At that time, the veteran 
described his low back pain as 5/10, adding that it did not 
really increase above that level or flare-up as long as he 
stayed within the parameters of very limited lifting and 
carrying and remaining on his feet for no more than 
approximately 10 minutes at a time.  He described 
intermittent unpleasant sensations to the lower extremities 
to the point of the knees, but no numbness or tingling at the 
feet or ankles.  

Range of motion testing revealed flexion to 22 degrees and 
extension to 24 degrees, with repeated measurements 
unchanged.  Right and left lateral flexion was 22 and 16 
degrees, respectively, with repeated measurements unchanged.  
Right and left rotation was 30 and 27 degrees, respectively, 
with repeated measurements unchanged.  The range of motion 
was not further limited by pain, fatigability, or 
incoordination on repetitive testing.  The veteran had normal 
motor and sensory examination of the upper and lower 
extremities.  The diagnosis was lumbar osteoarthritis and 
degenerative disk disease without features of compressive 
neuropathy.  

As demonstrated above, the medical evidence does not indicate 
that the veteran's low back disability rose to the level 
warranting a 40 percent rating prior to June 15, 2005; in 
fact, the medical evidence does not indicate that the 
veteran's low back disability satisfied the criteria for a 40 
percent rating until November 2005.  There is simply no 
medical evidence prior to June 15, 2005 indicating forward 
flexion of lumbar spine to 30 degrees or less, ankylosis of 
the entire thoracolumbar spine, or any bedrest prescribed by 
a physician, let alone for a total duration of at least 4 
weeks during the past 12 months.  Rather, forward flexion was 
to 75 degrees in March 2004.    

Thus, even if the Board were to assume, arguendo, that the 
June 2005 statement from the veteran can be construed as an 
NOD with the June 2004 rating decision-thus continuing the 
claim for an increased rating filed in January 2004-there is 
still no evidence that the veteran's lumbar spine disability 
met the criteria for the 40 percent prior to June 15, 2005.  
Thus, there is no medical basis for assignment of an 
effective date earlier than June 15, 2005 for the award of an 
increased rating of 40 percent. See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).  

Further, as indicated above, neither the veteran nor his 
representative is competent to provide persuasive evidence 
that veteran met the criteria for the 40 percent rating at an 
earlier date on the basis of lay assertions, alone.  See 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  

Under these circumstances, the claim for an earlier effective 
date must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent, persuasive evidence 
supports assignment of an earlier effective date, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for PTSD is granted.  

Service connection for a disability of the cervical and 
thoracic spine is denied.  

An effective date earlier than June 15, 2005 for the award of 
a 40 percent rating for a low back disability is denied. 


REMAND

The Board's review of the record reveals that further RO 
action on the claims for service connection for right and 
left knee disabilities is warranted. 

During the August 2007 hearing, the veteran reported that he 
had knee replacements in his knees within the last two years.  
He stated that his knees had been treated by a physician in 
the same practice as Dr. Jeffrey Johnson.  While a July 2005 
record of treatment for the right foot by Dr. Johnson has 
been associated with the claims file, more recent records of 
treatment, to include treatment for the knees, have not been 
associated with the claims file.  These records are 
particularly pertinent to the knee claims because, when asked 
at the August 2007 hearing whether any doctor had indicated 
to the veteran that there was a relationship between the knee 
disabilities and the original injury in service, the veteran 
testified that Dr. Jeffrey Johnson stated that they were as 
likely as not associated with the original accident.  
However, no such statement from Dr. Johnson regarding the 
knees is of record.  Thus, the Board finds that the RO should 
attempt to obtain the veteran's medical records from the 
practice of Dr. Jeffrey Johnson. 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  If current authorization from the 
veteran is required, the RO should first request that the 
veteran submit such authorization.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims for service 
connection for right and left knee 
disabilities. 

The RO should specifically request that 
the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from the practice of 
Dr. Jeffrey Johnson, previously 
identified, if needed. 
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 
 
The RO should ensure that its letter to 
the appellant meets the notice 
requirements of Dingess/Hartman (cited to 
above), as regards disability ratings and 
effective dates, as appropriate. The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 
 
2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.
 
3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


